Citation Nr: 1036923	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include a separate 10 percent rating for each ear.

2.  Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to February 1964.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of July 2003 and February 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In an October 2005 decision, the Board found that new and 
material evidence had been received to reopen the Veteran's claim 
of entitlement to service connection for an acquired psychiatric 
disorder and remanded the reopened claim for additional 
development.  The Board also observed that the Veteran's claim of 
entitlement to an initial disability rating in excess of 10 
percent for tinnitus was subject to a stay imposed pending the 
appeal of Smith v. Nicholson, 19 Vet. App. 63, 78 (2005).  A 
decision on the Veteran's tinnitus claim was deferred.  See the 
October 2005 Board decision, page 3.

In a March 2008 decision, the Board denied the reopened claim of 
entitlement to service connection for a psychiatric disability.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In a 
Memorandum Decision dated October 28, 2009, the Court vacated the 
Board's decision and remanded the case.  In essence, the Court 
stated that the Board's March 2008 decision failed to "address 
all theories of entitlement raised by the record."  See the 
Memorandum Decision, page 5. 

The issue of entitlement to service connection for an acquired 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.

FINDING OF FACT

The Veteran's service-connected (bilateral) tinnitus is assigned 
an initial 10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (as in effect prior to, and from, June 13, 2003); Smith v. 
Nicholson, 451 F.3d. 1344 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an initial rating in excess of 10 
percent for tinnitus, to include a separate 10 percent 
rating for each ear.

The Veteran requested an initial evaluation in excess of 10 
percent for tinnitus, specifically a 10 percent evaluation for 
each ear.  The RO assigned an initial 10 percent evaluation under 
Diagnostic Code (DC) 6260 because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus of 
each ear.  The Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held 
that the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral tinnitus.  
VA appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication of 
tinnitus rating cases affected by the Smith decision. In Smith v. 
Nicholson, 451 F.3d 1344 (2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of tinnitus 
rating cases was lifted.

The February 2004 rating decision on appeal was the initial 
rating granting service connection for tinnitus and establishing 
a 10 percent disability rating.  In this situation, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

However, the Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available throughout the 
rating period on appeal.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a matter. 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.


REMAND

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this issue 
must be remanded for additional evidentiary development.  

In the now-vacated March 2008 decision, the Board found that the 
Veteran's psychiatric disorder was not related to his military 
service and that the record contained "no persuasive evidence of 
continuity of symptomatology."  

In the October 2009 Memorandum Decision, the Court stated that 
the Board's analysis regarding continuity of symptomatology was 
factually inaccurate.  In particular, the Court observed that 
"there is evidence of record that fulfills all three elements to 
grant service connection based on continuity of symptomatology."  
Notwithstanding this evidence, the Court refused to reverse the 
Board's decision stating that while the "evidence of continuity 
of symptomatology is strong," it was not uncontroverted.  The 
Court then proceeded to identify ambiguities with the medical 
opinions provided by the December 2005 and December 2006 VA 
examiners and stated that "further proceedings are required so 
that the Board may adequately address all the theories of 
entitlement raised by the record."  See the Memorandum Decision, 
page 5.  

The Veteran's service treatment records document that he sought 
treatment on January 2, 1964 with complaints of extreme 
nervousness and an inability to get along with others in his 
squad.  See a January 14, 1964 treatment record.  On January 9th 
he again appeared at sick bay indicating that he could not go 
back to his unit.  He was maintained in the dispensary until the 
evening of January 13th "when he was discharged," however "it 
took the duty corpsman three hours to get him to leave and he 
returned within fifteen minutes."  See a January 1964 Report of 
Board of Medical Survey.  The division psychologist recommended 
the Veteran be hospitalized and diagnosed him with "anxiety 
reaction in passive-dependent personality." The record indicates 
that the Veteran was also diagnosed with "acute situational 
reaction in a passive dependant personality" and an 
"emotionally unstable personality."  See treatment records 
dated January 13 and 14, 1964.  The Board of Medical Survey 
recommended the Veteran be discharged on January 23, 1964.  His 
February 1964 separation examination was negative for evidence of 
a psychiatric disorder - the only finding was of an emotionally 
unstable personality disorder. 

In his May 1977 claim, the Veteran indicated that he had been 
treated for a nervous condition by physicians in 1971 and 1973.  
He was hospitalized in 1986 and diagnosed with major affective 
disorder, depressed.  In 1988 he was hospitalized again and 
diagnosed with major affective disorder, repeated depression.  
When the Veteran was hospitalized in 2003, he was diagnosed with 
adjustment disorder with depressed mood, by history. 

In a report of VA examination conducted on December 20, 2005, a 
VA examiner diagnosed the Veteran with "major depression, 
recurrent with other diagnoses such as adjustment reaction with 
depressed mood and so forth."  These remaining psychiatric 
disabilities were not identified.  In his opinion, the examiner 
stated that "the longitudinal history of the Veteran indicates 
that he had physical difficulties which impaired his ability to 
function in the Marine Corps and led to a depressive episode 
which resulted in his hospitalization and discharge."  The 
examiner stated that the Veteran continued to suffer from the 
same condition which led to recurrent depression and 
hospitalizations, and that "[i]t seems reasonable . . . to state 
that the Veteran's depression first became manifested while he 
was in the Marine Corps and that he has suffered exacerbations 
subsequently." 

The Board notes that although the December 2005 VA examination 
report indicates that the examiner reviewed the Veteran's claims 
folder, it is unclear whether the examiner reviewed the service 
treatment records.  For example, the VA examiner did not explain 
the relationship between the Veteran's diagnosis of recurrent 
major depression and the emotionally unstable personality 
disorder diagnosed during military service.  Furthermore, the 
Veteran's service treatment records repeatedly document the 
Veteran's complaints of nervousness and extreme anxiety but do 
not reference depression.  The examiner did not indicate how 
these symptoms were related to the Veteran's current depression.

In December 2006, a VA examiner found that the Veteran had a 
recurrent major depressive disorder and anxiety disorder as well 
as a history of emotionally unstable personality.  The examiner 
indicated that the Veteran's in-service "acute situational 
reaction" and anxiety were more likely a reaction provoked by 
his inability to adjust to the stressors of service and that the 
Veteran's subsequent post-service hospitalizations were 
associated with stressful events in his life such as health 
problems, family problems and unemployment.  The examiner further 
stated that there is no obvious connection between the anxiety 
the Veteran experienced in the service and the anxiety/depression 
he experienced later in life. 

Following his negative nexus opinion, the December 2006 VA 
examiner described the symptoms attributable to each of the 
Veteran's psychiatric disabilities.  In the October 2009 
memorandum decision, the Court stated that it was unclear whether 
"the symptoms he lists are synonymous with the lay descriptions 
of past symptoms provided by" the Veteran.  See the Memorandum 
Decision, page 5. 

This case presents certain medical questions which cannot be 
answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 
175 (1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern whether the psychiatric symptomatology 
described by the Veteran, his wife, and B.C., and documented in 
the record is evidence of an ongoing psychiatric disability which 
had its onset during service. These questions must be addressed 
by an appropriately qualified medical professional.  A medical 
opinion is therefore necessary. See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a health care 
provider with appropriate experience to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to (1) whether it is at least 
as likely as not that the post-service 
psychiatric symptomatology described in the 
record (including lay statements and medical 
records) represents continuity of the same 
psychiatric symptomatology the Veteran 
experienced in service, and, if so (2) 
whether it is at least as likely as not [50 
percent or greater] that a relationship 
exists between one of the Veteran's present 
psychiatric disabilities and service.  The 
examiner should specifically reconcile 
his/her opinion with the clinical opinions 
contained in the December 20, 2005 and 
December 2006 VA examination reports, as well 
as lay statements of record of continuity of 
symptomatology since service, made by the 
Veteran and his wife, and made by B.C. in a 
statement dated in May 2003.  A report should 
be prepared and associated with the Veteran's 
VA claims folder.

2. Thereafter, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


